SAWYER, J.
Plaintiff appeals from a judgment on demurrer. He sues to compel defendant, a mining corporation, to issue to him stock sufficient to represent on.e hundred running feet of the mine claimed by the defendant. It appears from the allegations of the complaint that the one hundred feet claimed by plaintiff has never been conveyed to the corporation, and that no agreement has ever been entered into between the defendant or those who organized the corporation, and any party having authority to deal with the one hundred feet in question, for a conveyance thereof to the company, or for the issue of stock by the company to the owner. Plaintiff *173alleges that he has tendered a conveyance and demanded the stock. Plaintiff cannot compel a corporation, or any other company, without some agreement to that effect on its part, to accept him as a member, or to receive his interest in the mining ground, and issue stock therefor. If the corporation has taken possession of any of his mining ground without his authority, his remedy is by action to recover it.
There was no error in sustaining the demurrer.
Judgment affirmed.
We concur: Sanderson, C. J.; Rhodes, J.; Currey, J.; Shafter, J.